Banke, Judge.
The appellant was found guilty of armed robbery following a non-jury trial. He appeals the denial of his motion for new trial. Held:
1. The weight of the evidence is a matter solely for the consideration of the trial court. "[T]he appellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty. [Cits.]” (Emphasis supplied.) Ridley v. State, 236 Ga. 147 (1), 149 (223 SE2d 131) (1976). The verdict in this case was supported by the eyewitness testimony of the victim.
2. It was not error to admit evidence that the appellant had attempted to rob another person about 15 minutes earlier that same morning. The victim of the earlier attempt clearly identified the appellant as the perpetrator, and the two crimes were similar in that each was committed on the street with a pistol, at about the same time and at about the same place. Thus, the earlier offense tended to prove the appellant’s identity as the perpetrator of the latter, rendering the evidence admissible. See generally French v. State, 237 Ga. 620 (3) (229 SE2d 410) (1976).

Judgment affirmed.


Bell, C. J., and Webb, J., concur.